Name: Commission Regulation (EU) NoÃ 507/2010 of 11Ã June 2010 amending for the 129th time Council Regulation (EC) NoÃ 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  politics and public safety;  European construction;  civil law
 Date Published: nan

 15.6.2010 EN Official Journal of the European Union L 149/5 COMMISSION REGULATION (EU) No 507/2010 of 11 June 2010 amending for the 129th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with Usama bin Laden, the Al-Qaida network and the Taliban, and repealing Council Regulation (EC) No 467/2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan, (1) and in particular Articles 7(1)(a) and 7a(5) (2) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4 June 2010 the Sanctions Committee of the United Nations Security Council decided to remove one natural person from its list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 2010. For the Commission, On behalf of the President, JoÃ £o VALE DE ALMEIDA Director-General for External Relations (1) OJ L 139, 29.5.2002, p. 9. (2) Article 7a was inserted by Council Regulation (EU) No 1286/2009 (OJ L 346, 23.12.2009, p. 42). ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: The following entry under the heading Natural persons is deleted: Mohamed El Mahfoudi. Address: via Puglia 22, Gallarate (Varese), Italy. Date of birth: 24.9.1964. Place of birth: Agadir, Morocco. Other information: (a) fiscal code: LMH MMD 64P24 Z330F, (b) sentenced on 3.12.2004 by Milans first instance Court to 1 year and 4 months imprisonment with suspended sentence following Abbreviated trial procedure . The appeal process was pending at Milans Court of appeal as of September 2007. He was in Morocco as of September 2007.